— In a proceeding to settle an account of the executors, the Attorney-General appeals from so much of a decree of the Surrogate’s Court, Kings County, dated September 10, 1973, as, after a hearing on certain claims, (1) directs the executors to pay $5,000 to claimant Fannie Gelbman for services rendered to the decedent and (2) states that the balance remaining for payment to certain eleemosynary institutions totals $11,591.51. By written stipulation, dated December 2, 1974, the parties, through their attorneys, have agreed to specific modifications of the decree. In accordance with the stipulation, the decree *912is modified (1) by reducing the direction for payment to Fannie Gelbman to $3,500; (2) by directing the executors to pay (a) the Attorney-General the actual amount expended by him for the printing of his record and brief on this appeal and (b) coexeeutor Charles Gliekman $30, Ms actual expense for the printing of his brief on this appeal; and (3) by changing the above-mentioned balance figure of $11,591.51 accordingly. As so modified, decree affirmed insofar as appealed from, without costs and without further disbursements. ■ Gulotta, P. J., Hopkins, Martuscello, Shapiro and Benjamin, JJ., concur.